Exhibit 10.13

 

LOGO [g275632ex10_13pg001a.jpg]   ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM  
DIVISION OF BUSINESS AND FINANCE  

 

SECTION A: CONTRACT AMENDMENT

 

1.      AMENDMENT #

 

2.      CONTRACT #:

  

3.      EFFECTIVE DATE OF AMENDMENT:

 

4.      PROGRAM

13   YH14-0001-07    April 14, 2016   DHCM - ACUTE

5.      CONTRACTOR NAME AND ADDRESS:

Health Choice Arizona

410 N. 44th Street, Suite 900

Phoenix, AZ 85008

 

6. PURPOSE: To allow for payment of rural hospital inpatient reimbursement
pursuant to A.R.S. §36-2905.02.

 

7. THE ABOVE REFERENCED CONTRACT IS HEREBY AMENDED AS FOLLOWS:

The Contractor will be paid the attached supplemental payment amounts to
increase rural hospital inpatient reimbursement. The supplemental payment
amounts are allocated to the appropriate risk groups based on historical
utilization. AHCCCS requires that the Contractor make one-time payments to each
rural hospital as prescribed on the attached schedule, pursuant to A.R.S.
§36-2905.02, to increase inpatient reimbursement to these small rural hospitals.

The Contractor shall make the prescribed payments to the rural hospitals 15 days
from receipt of the funds and submit proof of payment to the rural hospitals to
the Finance Manager of the Division of Health Care Management 30 days from
receipt of the funds.

The regular per member per month capitation rates for the period of October 1,
2015 through September 30, 2016 remain unchanged unless otherwise modified by
contract amendment.

 

8. EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT.

IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT

 

9.      SIGNATURE OF AUTHORIZED REPRESENTATIVE:

  

10.    SIGNATURE OF AHCCCS CONTRACTING OFFICER:

 

LOGO [g275632ex10_13pg001b.jpg]

  

 

LOGO [g275632ex10_13pg001c.jpg]

TYPED NAME:      TYPED NAME: MIKE UCHRIN    MEGGAN HARLEY TITLE:    TITLE: CHIEF
EXECUTIVE OFFICER    PROCUREMENT MANAGER DATE:    DATE: 3/11/16    2/25/2016

 

1